Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 13, 2021

The Court of Appeals hereby passes the following order:

A21D0153. UGWONALI LAW GROUP, LLC v. CHEROKEE FUNDING, LLC.

      Cherokee Funding, LLC filed a garnishment action seeking to recover an award
of OCGA § 9-15-14 attorney fees entered against defendant Ugwonali Law Group,
LLC (“Ugwonali”). Based on the limited application materials, it appears that
disputed funds currently are held in the registry of the state court. Ugwonali filed a
motion to traverse and motion to dismiss, as well as an emergency motion to dismiss,
or, in the alternative, to stay the proceedings. The state court denied the motions, and
Ugwonali filed this application for discretionary review. We lack jurisdiction.
      Because the order that Ugwonali seeks to appeal did not direct the
disbursement of the funds held by the state court, it is not final. See Turner v. Wood,
159 Ga. App. 850, 850 (285 SE2d 589) (1981); Knox v. Knox, 151 Ga. App. 144, 144
(259 SE2d 150) (1979). Although appeals in garnishment cases generally must be
initiated by filing an application for discretionary review, see OCGA § 5-6-35 (a) (4),
(b), where, as here, both discretionary and interlocutory appeal procedures apply, an
applicant must follow the interlocutory appeal procedures and obtain a timely
certificate of immediate review from the trial court before filing an application. See
Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103)
(1991); see also OCGA § 5-6-34 (b). Ugwonali’s failure to do so deprives us of
jurisdiction over this application for discretionary review, which is hereby
DISMISSED. See Turner, 159 Ga. App. at 850; Knox, 151 Ga. App. at 144.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    01/13/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.